Title: To Thomas Jefferson from John Milledge, 3 January 1809
From: Milledge, John
To: Jefferson, Thomas


                  
                     Tuesday Morg. 3rd. Janry 1809
                  
                  J Milledge’s respects to the President of the United States, begs his acceptance of a bundle of sugar cane, the growth of Mr. Spaldings plantation, on the Island of Sapelo, in Georgia,—Mr. Spalding mentions, that they are far inferior to any that have been produced here tofore on his Island, but they seem to shew, what our climate is capable of, he planted fifteen acres last year—himself and neighbours, intend cultivating cane, so as to make it part of their crop for this year—
               